

THIRD AMENDMENT TO STANDSTILL AND AMENDMENT AGREEMENT


THIS THIRD AMENDMENT TO STANDSTILL AND AMENDMENT AGREEMENT (this “Third
Amendment”) is made and entered into effective as of May 4, 2020, by and among
UNIT CORPORATION, a Delaware corporation (“Unit”), UNIT DRILLING COMPANY, an
Oklahoma corporation (“Unit Drilling”), UNIT PETROLEUM COMPANY, an Oklahoma
corporation (“Unit Petroleum”) (Unit, Unit Drilling and Unit Petroleum, together
with each of their respective successors and permitted assigns, is each,
individually, called a “Borrower”, and, collectively, jointly and severally, the
“Borrowers”), and BOKF, NA dba Bank of Oklahoma, as administrative agent for the
Lenders (the "Administrative Agent"), on behalf of the Required Lenders (as
defined in the Existing Credit Agreement (as defined below)) party to the
Existing Credit Agreement (each, individually a "Lender" and, collectively, the
"Lenders").


R E C I T A L S


A.The Borrowers, the Lenders and the Administrative Agent heretofore entered
into: (i) that certain Standstill and Amendment Agreement dated March 11, 2020
(the “Original SA”), as amended by that certain First Amendment to Standstill
and Amendment Agreement dated April 15, 2020 (the “First SA Amendment”), and
that certain Second Amendment to Standstill and Amendment Agreement dated April
17, 2020 (the “Second SA Amendment”; the Original SA, as heretofore amended by
the First SA Amendment and the Second SA Amendment, collectively, the “Existing
Standstill Agreement); and (ii) that certain Senior Credit Agreement dated as of
September 13, 2011, as amended by the First Amendment and Consent to Senior
Credit Agreement dated as of September 5, 2012, the Second Amendment and Consent
to Senior Credit Agreement dated as of April 10, 2015, the Third Amendment to
Senior Credit Agreement dated as of April 8, 2016, the Fourth Amendment to
Senior Credit Agreement dated as of April 2, 2018, the Fifth Amendment to Senior
Credit Agreement dated October 18, 2018, and the Existing Standstill Agreement
(and as the same has been further amended, modified or supplemented prior to the
date hereof, collectively, the "Existing Credit Agreement"; the Existing Credit
Agreement, as amended by this Third Amendment, collectively, the “Credit
Agreement”).


B.The Borrowers, the Required Lenders and the Administrative Agent desire to
amend the Existing Standstill Agreement, as and to the extent expressly provided
for in this Third Amendment.


C.Each of the Credit Parties will receive substantial and valuable consideration
and economic benefits from the agreements being made by Administrative Agent and
the Lenders hereunder, upon the terms and conditions set forth in this Third
Amendment.


NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T S


1.Recitals; Capitalized Terms. The recitals set forth above are incorporated
herein with the same force and effect as if set forth at length herein below.
The term “Standstill Agreement” as used in this Third Amendment (and the term
“this Agreement” as set forth within the Existing Standstill Agreement), shall
hereafter mean the Existing Standstill Agreement, as amended by this Third
Amendment. The term “Credit Agreement” as used in this Third Amendment (and the
term “this
1

--------------------------------------------------------------------------------



Agreement” as set forth within the Existing Credit Agreement), shall hereafter
mean the Existing Credit Agreement, as amended by this Third Amendment. Unless
otherwise expressly defined herein, all capitalized terms used herein shall have
the respective meanings ascribed to such terms pursuant to the Existing Credit
Agreement, including, without limitation, and as applicable, pursuant to the
Existing Standstill Agreement.


2.Certain Amended and Modified Definitions. The following capitalized terms (as
heretofore set forth within the Existing Standstill Agreement), for the purposes
of both the Standstill Agreement and the Credit Agreement, shall have the
following amended and modified meanings, and Section 1.2 of the Existing
Standstill Agreement is hereby amended and modified, accordingly as follows:


“Standstill Agreement” shall mean that certain Standstill and Amendment
Agreement dated March 11, 2020 among the Credit Parties, Administrative Agent
and the Lenders party thereto, as amended by that certain First Amendment to
Standstill and Amendment Agreement dated April 15, 2020 among the Credit Parties
and the Administrative Agent on behalf of the Required Lenders, that certain
Second Amendment to Standstill and Amendment Agreement dated April 17, 2020
among the Credit Parties and the Administrative Agent on behalf of the Required
Lenders, and that certain Third Amendment to Standstill and Amendment Agreement
dated May 4, 2020 among the Credit Parties and the Administrative Agent on
behalf of the Required Lenders (as the same may be amended, modified, replaced,
amended and restated and supplemented form time to time).


"Standstill Period" shall mean the period commencing on the Standstill Effective
Date and continuing until the earlier of: (i) the receipt by any Credit Party
from the Administrative Agent of notice of the occurrence of any Termination
Event, and (ii) 3:00 p.m. Central time on May 15, 2020.


3.Other Modifications to the Existing Standstill Agreement: The following is
hereby added as new Section 3.5 to the Existing Standstill Agreement:


“Notwithstanding anything to the contrary set forth in Section 3.3 of this
Agreement, and pursuant and subject to the applicable terms and conditions set
forth in the Credit Agreement (including, without limitation, Section 2.19
thereof), on or after the effective date of the Third Amendment to this
Agreement, the LC Issuer has agreed, in accordance with the Borrowers’ LC
Application submitted for same, to issue a new Letter of Credit in favor of Wex
Bank, as the beneficiary thereunder, in the face amount of Two Hundred Thousand
and No/100THS Dollars ($200,000.00), which Letter of Credit shall constitute
collateral support to be provided by the Borrowers to Wex Bank for the
Borrowers’ fuel card program; provided, however, that as a condition precedent
to the issuance of such Letter of Credit, the Borrowers shall have first
deposited cash collateral from the Borrowers’ existing cash on hand, in the
amount of Two Hundred and Ten Thousand and No/100THS Dollars ($210,000.00), into
a cash collateral account at all times maintained by and under the exclusive
control of Administrative Agent, which cash collateral account shall at all
times maintain a balance of not less than one hundred and five percent (105%) of
all LC Obligations at any time existing under such Letter of Credit. Nothing
contained in this Section 3.5 shall be deemed to constitute a waiver of any
rights, conditions or remedies of the Administrative Agent, the Lenders or their
respective affiliates under the Credit Agreement or any other Loan Document
(including, but not limited to, any such rights, conditions and/or remedies in
connection with any Default, Event of Default, or the occurrence of any Material
Adverse Event or of any other fact, event or occurrence under the Credit
Agreement or any other Loan Document, whether now or hereafter existing, and
whether or not now or hereafter known by Administrative Agent or any Lender). No
delay by Administrative Agent, any Lender or any of their respective affiliates
in exercising any rights or remedies or enforcing any conditions shall be deemed
a waiver of any such rights, conditions or remedies that
2

--------------------------------------------------------------------------------



Administrative Agent, Lenders or any such affiliate may now or hereafter have
with respect thereto, whether pursuant to the Credit Agreement and/or the other
Loan Documents, under any applicable UCC, at law, in equity, or otherwise. The
Administrative Agent, Lenders and their respective affiliates each expressly
hereby reserves and preserves all such rights, conditions and remedies that it
may now or hereafter have, any of which rights and remedies may be exercised at
any time hereafter in the Administrative Agent’s, Lenders’ or any such
affiliate’s sole discretion in accordance with the Loan Documents and without
notice or demand of any kind or nature to Borrowers, any guarantor, or any other
Person now or hereafter interested in or liable for any of the Obligations.”


4.General Release. IN CONSIDERATION OF, INTER ALIA, THE ADMINISTRATIVE AGENT’S
AND THE LENDERS’ AGREEMENTS AND CONSIDERATION AS SET FORTH IN THE STANDSTILL
AGREEMENT (AS AMENDED HEREBY), INCLUDING, WITHOUT LIMITATION, ADMINISTRATIVE
AGENT’S AND THE LENDERS’ AGREEMENTS TO MODIFY THE CREDIT AGREEMENT (AS AMENDED
HEREBY) AS DESCRIBED IN THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), EACH
CREDIT PARTY HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND
WITHOUT RESERVE, RELEASES AND FOREVER DISCHARGES EACH OF THE ADMINISTRATIVE
AGENT, THE LENDERS, CO-SYNDICATION AGENTS, LC ISSUER, AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS,
ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND
INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS,
DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR
HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR
ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED
PARTIES, IN EACH CASE, ON OR PRIOR TO THE EFFECTIVE DATE OF THIS THIRD
AMENDMENT, AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY
WAY CONNECTED TO ANY OF THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), THE CREDIT
AGREEMENT (AS AMENDED HEREBY), ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE BORROWERS, BY EXECUTION HEREOF, ON BEHALF OF THEMSELVES AND ON
BEHALF OF EACH OTHER CREDIT PARTY, EACH HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS IN THIS SECTION 3 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION
FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE
RELEASED MATTERS. THE PROVISIONS OF THIS SECTION 3 SHALL SURVIVE THE TERMINATION
OF THE STANDSTILL AGREEMENT (AS AMENDED HEREBY), THE CREDIT AGREEMENT (AS
AMENDED HEREBY), AND THE OTHER LOAN DOCUMENTS.


5.Miscellaneous:


A.No Waiver. Notwithstanding any of the foregoing, the standstill granted by the
Administrative Agent and the Lenders pursuant to the Standstill Agreement (as
amended hereby) shall not constitute and shall not be deemed to constitute a
waiver or release of (x) any Default, Event of Default, or occurrence of any
Material Adverse Event, or (y) any other fact, event or occurrence under the
Credit
3

--------------------------------------------------------------------------------



Agreement or any other Loan Document (whether now or hereafter existing, and
whether or not now or hereafter known by Administrative Agent or any Lender to
be existing). Administrative Agent and the Lenders hereby expressly reserve and
preserve all of their respective rights and remedies (whether pursuant to the
Credit Agreement or any other Loan Document, the UCC, at law, in equity or
otherwise) respecting any and/or all such Defaults, Events of Default and/or
other facts, events, occurrences and other matters, subject only to the
applicable terms and conditions of the Standstill Agreement (as amended hereby).

B.Conflict; Ratification. To the extent of any conflict or inconsistency between
the terms and conditions of this Third Amendment, and the terms and conditions
of the Existing Standstill Agreement or the terms and conditions of the Existing
Credit Agreement, the terms and conditions of this Third Amendment shall govern
and control. Except to the extent otherwise expressly modified hereby, the terms
and conditions of both the Existing Standstill Agreement and the Existing Credit
Agreement shall remain unchanged and of full force and effect and are hereby
ratified by the undersigned parties.


C.Counterparts. This Third Amendment may be executed in any number of
counterparts; each such counterpart hereof shall be deemed to be an original,
but all such counterparts together shall constitute but one agreement.
Signatures to this Third Amendment transmitted by facsimile or by e-mail in .pdf
or .tif format shall be valid and effective as an original to bind the party so
signing for all intents and purposes hereunder.


D.Interpretation; Governing Law. The section headings set forth in this Third
Amendment are for convenience of reference only, and do not define, limit or
construe the contents of such sections. THIS THIRD AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS (BUT NOT THE RULES GOVERNING
CONFLICTS OF LAWS) OF THE STATE OF OKLAHOMA AND SHALL BE PERFORMABLE IN TULSA
COUNTY, OKLAHOMA. The provisions of (i) Article 17 of the Existing Credit
Agreement, and (ii) Article 7 of the Existing Standstill Agreement,
respectively, shall apply to this Third Amendment, mutatis mutandis.


[SIGNATURES FOLLOW ON THE NEXT PAGES]






4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.


BORROWERS:


UNIT CORPORATION, a Delaware corporation,
UNIT PETROLEUM COMPANY, an Oklahoma corporation,
UNIT DRILLING COMPANY, an Oklahoma corporation,


By: /s/ Mark Schell
Mark Schell, as Senior Vice President, Secretary & General Counsel of each of
UNIT CORPORATION,
UNIT PETROLEUM COMPANY, and
UNIT DRILLING COMPANY




8200 South Unit Drive
Tulsa, Oklahoma 74132-5300
Attention: Mark Schell
Telephone: (918) 493-7700
Facsimile: (918) 493-7711








5

--------------------------------------------------------------------------------



BOKF, NA dba Bank of Oklahoma, as LC Issuer, as Administrative Agent, and as a
Lender, on behalf of the Required Lenders


By:__________________________________
Matt Chase
Senior Vice President






101 East Second Street
Bank of Oklahoma Tower - 8th floor/Energy Department One Williams Center
Tulsa, Oklahoma 74172
Telephone: (918) 588-6641
Facsimile: (918) 588-6880


6